EXHIBIT 10.1

 
ASSET PURCHASE AGREEMENT
 
by and between
 
AntriaBio, Inc.
 
and
 
CHAPTER 7 ESTATE OF
 
PR PHARMACEUTICALS, INC.
 
Dated as of October 1, 2014
 

 

 
 
 

--------------------------------------------------------------------------------

 
ASSET PURCHASE AGREEMENT
 
THIS ASSET PURCHASE AGREEMENT, (this “Agreement”) is dated as of October 1, 2014
(the “Execution Date”), by and between AntriaBio, Inc. (“Buyer or AntriaBio”)
and the CHAPTER 7 ESTATE OF PR PHARMACEUTICALS, INC., (“Seller”).
 
RECITALS
 
 
A.
PR Pharmaceuticals, Inc. (“PRP”) filed for reorganization under Chapter 11 of
Title 11 of the United States Code, 11 U. S.C. § 101 et. seq., (the “Bankruptcy
Code”) on November 14, 2008 (the “Petition Date”), in the United States
Bankruptcy Court, District of Colorado (the “Bankruptcy Court”), Case Number
08-28223-SBB.

 
 
B.
The case was converted to a liquidation case under Chapter 7 of the Bankruptcy
Code on November 30, 2011.

 
 
C.
Kimberley Tyson is the appointed the Chapter 7 Trustee (the “Chapter 7 Trustee”)
for the estate of PRP.

 
 
D.
Buyer wishes to acquire certain assets related to the business of PRP upon the
Bankruptcy Court’s approval of the terms of this Agreement.

 
 
E.
Seller and Buyer wish to enter into the Agreement under which Buyer will acquire
certain assets from the Seller free and clear of liens, claims, encumbrances and
interests pursuant to §363 of the Bankruptcy Code (the “Transaction”).

 
 
F.
On October 31, 2012, the Court entered its Order approving the Trustee’s Motion
to (A) Approve Sale of Certain Assets Free and Clean of Liens Claims and
Encumbrances and (B) the Assumption and Assignment of Certain of Debtor’s
Executor Contracts and Unexpired Leases in Connection with Such Sale (the
“AntriaBio Transfer”). The buyer of the assets that were the subject of the
asset sale was AntriaBio. Among the consideration provided to the estate was
certain contingent consideration as detailed below (the “AntriaBio Contingent
Consideration”).

 
 
G.
The Buyer and Seller (together, the “Parties”) intend and agree that the sale
shall be where-is and as-is.

 
 
 
2
 

--------------------------------------------------------------------------------

 


TERMS AND CONDITIONS
 
In consideration of the foregoing recitals and of the mutual covenants and
conditions contained herein, the Buyer and Seller hereby agree as follows:
 
I.           PURCHASED ASSETS
 
Upon the terms and subject to the conditions of this Agreement, at Closing,
Seller will sell, assign, transfer, convey and deliver to Buyer, and Buyer will
purchase, acquire and accept AS-IS AND WHERE-IS all right, title and interest of
Seller in the following (the “Purchased Assets”):
 
 
The AntiaBio Contingent Consideration. The AntriaBio Contingent Consideration is
detailed in the Asset Purchase Agreement between the Trustee and AntriaBio, a
copy which is filed with the Bankruptcy Court and which the Buyer does hereby
certify it has had an opportunity to review, comprised of:

 
AntriaBio shall pay the following amounts upon the occurrence of the following
events:
 
 
(a)
Two million dollars ($2,000,000) after the initiation of a Phase 2b Clinical
Trial, payable within thirty (30) days after successful completion of the first
multiple ascending dose safety study in patients in a formal Phase 2b Clinical
Trial;

 
 
(b)
Two million dollars ($2,000,000) to be paid within thirty (30) days after the
exclusive license by Buyer of InsuLAR in the United States to a commercial
pharmaceutical company.

 
 
(c)
Five million dollars ($5,000,000) after the initiation of Phase 3 Clinical Trial
for InsuLAR by the Buyer or a licensee of the Buyer, payable 30 days after the
first dosing of a patient in a formal Phase 3 clinical study.

 
 
(d)
Ten million dollars ($10,000,000) upon the FDA or EMEA Approval to allow the
marketing and sales of InsuLAR by Buyer or a licensee of the Buyer, payable 30
days after the receipt of the approval letter or notice from the FDA or EMEA.

 
 
(e)
Twenty five million dollars ($25,000,000) if the twelve (12) month cumulative
worldwide Sales of InsuLAR by the Buyer or a licensee of the Buyer reach five
hundred million dollars ($500,000,000) in any consecutive twelve month period,
so long as such period occurs during the life of the patents included in the
Purchased Assets, payable ninety (90) days after the exclusion of such period.

 
AntriaBio’s obligation to pay any or all of the AntiaBio Contingent
Consideration terminates five years from the closing of the AntriaBio
Transaction, which occurred on January 31, 2013.
 
 
3
 

--------------------------------------------------------------------------------

 
 
With respect to the AntiaBio Contingent Consideration, the following terms have
the following meanings:
 
 
(a)
“Phase 2b Clinical Trial” means a human clinical trial related to InsuLAR
sponsored by Buyer, or one of its licensees, in any FDA or EMEA regulated
country that would satisfy the requirements of 21 CFR 312.21(c) for a phase 2
clinical study.

 
 
(b)
“Phase 3 Clinical Trial” means a human clinical trial related to InsuLAR
sponsored by Buyer, or one of its licensees, in any FDA or EMEA regulated
country that would satisfy the requirements of 21 CFR 312.21(c), or an
equivalent phase or clinical trial.

 
 
(c)
“FDA or EMEA Approval” means that the product is approved for sale either by the
Food and Drug Administration (FDA) in the United States of America or the
European Medicines Agency (EMEA) in Europe.

 
 
(d)
“Sales” shall mean the gross sales price of the products invoiced by Buyer, its
sublicensee or their respective Affiliates to customers who are not Affiliates
(or who are Affiliates but are the end users of the products) less, to the
extent reasonable and customary in the pharmaceutical industry and actually paid
or accrued by Buyer, its sublicensee or their respective Affiliates (as
applicable), (a) credits, allowances, discounts and. rebates to, and chargebacks
from the account of, such customers for spoiled, damaged, out-dated and returned
products; (b) freight and insurance costs incurred by Buyer, its sublicensee or
their respective Affiliates (as applicable) in transporting the products in
final form to such customers; (c) cash, quantity and trade discounts, rebates
and other price reductions for the products given to such customers under price
reduction programs that are consistent with price reductions given for similar
products by Buyer, its sublicensee or their respective Affiliates (as
applicable); (d) sales, use, value-added and other direct taxes incurred on the
sale of the Product in final form to such customers; and (e) customs duties,
surcharges and other governmental charges incurred in exporting or importing the
products in final form to such customers.

 

4
 

--------------------------------------------------------------------------------

 

 
II.           AS-IS AND WHERE-IS
 
The Seller is selling the Purchased Assets and the Buyer is purchasing the
Purchased Assets as-is and where-is.  The Seller is making no warranties of any
kind, including fitness or merchantability, with respect to the Purchased
Assets.
 
 
III.           PURCHASE CONSIDERATION
 
On the terms and subject to the conditions of this Agreement, in consideration
of the Purchased Assets, Buyer will pay fifty-five thousand dollars ($55,000) at
Closing (the “Closing Payment”).
 
IV.           CONDITIONS TO CLOSING
 
Seller’s and Buyer’s obligations to make the deliveries required of each party
at the Closing shall be subject to the satisfaction or waiver by the parties of
each of the following conditions:
 
 
a.
The Purchased Assets shall be sold free and clear of all claims, interests,
liens or other encumbrances to Buyer pursuant to Bankruptcy Code § 363;

 
 
b.
Notification of Bankruptcy Court approval of this Agreement shall be provided to
AntriaBio, with notice of the assignment to Buyer of the AntriaBio Contingent
Consideration.

 
 
c.
The Bankruptcy Court shall have approved the Transaction by order in form and
substance acceptable to Buyer, which consent shall not be unreasonably withheld;
and

 
 
d.
Any other consent required for Estate to consummate the Transaction on
substantially the terms set forth herein shall have been obtained.

 

 
5
 

--------------------------------------------------------------------------------

 
 
V.           CLOSING
 
The closing (“Closing”) shall be on the first business day following fourteen
(14) days after the date of entry of the Approval Order.  The Buyer and Seller
agree to make good faith efforts to close as soon as possible once the Approved
Order has been approved and entered. The Closing shall occur at the offices of
Kutner Brinen Garber, PC.
 
VI.           BANKRUPTCY COURT APPROVAL
 
This Agreement is subject to, and will become effective only upon the entry by
the Bankruptcy Court of a final and binding order of the Bankruptcy Court
approving this Agreement and the sale of the Purchased Assets to Buyer pursuant
to this Agreement, free and clear of liens, claims, encumbrances, and interests
pursuant to Sections 363(b) and (f) of the Bankruptcy Code.  The resulting order
shall be the Approved Order. Seller and Buyer acknowledge and agree that this
Agreement and the Transaction contemplated hereby are subject to Seller’s right
to accept higher and better offers, contingent upon the approval and
authorization of the Bankruptcy Court.
 
VII.
REPRESENTATIONS AND WARRANTIES OF BUYER.  Buyer hereby represents and warrants
to Seller as follows:

 
Organization.  Buyer is a corporation duly organized and validly existing, is in
good standing under the laws of the State of Delaware, and has the corporate
power and authority to own its properties and carry on its business as now being
conducted.
 
Power.  Buyer has the power to execute and deliver the Transaction Documents and
to consummate the transactions contemplated thereby.
 
Authority.  All actions on the part of the Buyer necessary for the
authorization, execution and delivery of any and all documents (including this
Agreement) related to the Transaction (the “Transaction Documents”) and the
consummation of the Transactions contemplated thereby have been taken.  The
Transaction Documents are, or when delivered will be, legal, valid and binding
obligations of Buyer, enforceable against Buyer in accordance with their
respective terms.
 
Conflicting Agreements, Governmental Consents.  The execution and delivery by
Buyer of the Transaction Documents, the consummation of the transactions
contemplated thereby, and the performance or observance by Seller of any of the
terms or conditions thereof will not (i) conflict with, or result in a material
breach or violation of the terms or conditions of, or constitute a material
default under the Articles of Incorporation or Bylaws of Buyer, any award of any
arbitrator, or any indenture, material contract or material agreement (including
any agreement with security holders), material instrument, order, judgment,
decree, statute, law, rule or regulation to which Buyer is subject, or (ii)
require any filing or registration with, or any consent or approval of, any
federal, state or local governmental agency or authority.
 
Actions, Suits, Proceedings.  There are no requests, notices, investigations,
claims, demands, actions, suits or other legal or administrative proceedings
pending or, to the
 
 
6

--------------------------------------------------------------------------------

 
knowledge of Buyer, threatened against Buyer or any of its property in any court
or before any federal, state, municipal or other governmental agency, nor is
Buyer in default with respect to any order of any court or governmental agency
entered against it that would reasonably be expected to prevent, delay or impair
the Buyer’s ability to consummate the transactions contemplated by the
Transaction Documents.
 
Brokers and Finders.  Buyer has not retained or engaged any broker, finder or
other financial intermediary in connection with the transaction contemplated by
this Agreement that will require the payment of a fee by Seller.
 
Ability to Close.  The Buyer at the time of execution of this Agreement has
sufficient cash in its bank account to pay the Closing Payment and will at all
times through Closing maintain such monies for the Closing Payment in its bank
account.
 
VIII.           GENERAL PROVISIONS
 
 
1.
Interpretation and Construction.  In this Agreement:

 
 
(a)
The headings hereof are for reference purposes only and will not affect the
meaning or interpretation of this Agreement;

 
 
(b)
Words such as “herein,” “hereof,” “hereunder” and similar words refer to this
Agreement as a whole and not to the particular term or Section where they
appear.

 
 
(c)
Terms used in the plural include the singular, and vice versa, unless the
context clearly otherwise requires;

 
 
(d)
Unless expressly stated herein to the contrary, reference to any agreement,
instrument or other document means such agreement, instrument or document as
amended or modified and as in effect from time to time in accordance with the
terms thereof;

 
 
(e)
“Include,” “including” and variations thereof are deemed to be followed by the
words “without limitation” and will not limit the generality of any term
accompanying such word;

 
 
(f)
“Or” is used in the inclusive sense of “and/or” and “any” is used in the
non-exclusive sense;

 
 
(g)
Unless expressly stated herein to the contrary, reference to a Section, Schedule
or Exhibit is to a section, schedule or exhibit, respectively, of this
Agreement;

 
 
(h)
All dollar amounts are expressed in United States dollars and will be paid in
cash in United States currency;

 
 
(i)
Each party was represented by legal counsel in connection with this Agreement
and each party and each party’s counsel has reviewed and revised, or had ample
opportunity to review and revise, this Agreement and any rule of construction to
the effect that ambiguities are to be resolved against the drafting party will
not be employed in the interpretation hereof; and

 
 
7
 

--------------------------------------------------------------------------------

 

 
 
(j)
Each representation, warranty, covenant and agreement herein will have
independent significance, and if any party has breached any representation,
warranty, covenant or agreement herein in any respect, the fact that there
exists another representation, warranty, covenant or agreement relating to the
same subject matter (regardless of the relative levels of specificity) that such
party has not breached will not detract from or mitigate the fact that such
party is in breach of such first representation, warranty, covenant or
agreement.

 
 
2.
Entire Agreement.  This Agreement, including the exhibits and schedules attached
to this Agreement and the other Transaction Documents, constitute the entire
agreement and understanding among Seller and Buyer with respect to the sale and
purchase of the Purchased Assets and the other transactions contemplated by this
Agreement. All prior representations, understandings and agreements between the
parties with respect to the purchase and sale of the Purchased Assets and the
other transactions contemplated by this Agreement are superseded by the terms of
this Agreement and the other Transaction Documents.

 
 
3.
Severability.  The provisions of this Agreement shall, where possible, be
interpreted so as to sustain their legality and enforceability, and for that
purpose the provisions of this Agreement shall be read as if they cover only the
specific situation to which they are being applied. The invalidity or
unenforceability of any provision of this Agreement in a specific situation
shall not affect the validity or enforceability of that provision in other
situations or of other provisions of this Agreement.

 
 
4.
Amendment and Waiver.  Any provision of this Agreement may be amended or waived
only by a writing signed by the party against which enforcement of the amendment
or waiver is sought.

 
 
5.
Assignment. This Agreement may not be assigned by any party hereto without the
prior written consent of the other party, except that Buyer may assign this
Agreement to any of its Affiliates, whether currently in existence or created
subsequent to the date hereof. No assignment by Buyer will relieve Buyer of
responsibility for performance of its obligations hereunder. This Agreement
shall be binding upon and. shall inure to the benefit of the parties hereto,
their successors and permitted assigns, and no person, firm or corporation other
than the parties, their successors and permitted assigns shall acquire or have
any rights under or by virtue of this Agreement.

 
 
6.
Notices.  All notices given pursuant to this Agreement shall be in writing and
shall be delivered by hand or sent by United States registered mail, postage
prepaid, addressed as follows (or to another address or person as a party may
specify on notice to the other):

 
8
 

--------------------------------------------------------------------------------

 


 
(i)          If to Seller:
 
Chapter 7 Trustee for Estate of
PR Pharmaceuticals, Inc.
c/o Kimberley H. Tyson
Bankruptcy Chapter 7 Trustee
Ireland Stapleton Pryor & Pascoe, PC
717 17th Street, Suite 2800
Denver, CO 80202
Telephone: (303) 623-2700
 
With a simultaneous copy to:
 
Kutner Brinen Garber, P.C.
1660 Lincoln St., Suite 1850
Denver, CO 80264.
Attention: Aaron A. Garber
 
Telephone: (303) 832-3047
 
(ii)          If to Buyer:
 
AntriaBio, Inc.
1450 Infinite Drive
Louisville, CO 80027
Attention: Morgan Fields
Telephone: (303) 357-4645
 
With a simultaneous copy to:
 
Dorsey & Whitney LLP
1400 Wewatta Street, Suite 400
Denver, CO 80202
Attention: Michael L. Weiner
 
Telephone: (303) 352-1156
 
 
7.
Expenses.  Each party shall pay all of the costs and expenses incurred by it in
negotiating and preparing this Agreement (and all other agreements,
certificates, instruments and documents executed in connection herewith), in
performing its obligations under this Agreement, and in otherwise consummating
the transactions contemplated by this Agreement, including its attorneys’ fees
and accountants’ fees.

 
 
8.
Choice of Law.  This Agreement shall be construed and interpreted in accordance
with the laws of the State of Colorado, without regard to the conflict of laws
provisions thereof, as though all acts and omissions related to this Agreement
occurred in the State of Colorado. The Parties to this Agreement irrevocably
consent to the exclusive jurisdiction of the U.S. Bankruptcy Court for the
District of Colorado in connection with any proceedings which may be brought by
either Party arising from or relating to, or seeking to enforce, the provisions
of this Agreement.

 
9
 

--------------------------------------------------------------------------------

 

 
9.
Facsimile Signature; Counterparts.  This Agreement may be executed by facsimile
signature and in counterparts, each of which shall be considered an original.

 
 
 
10.
Parties in Interest. This Agreement shall be binding upon and inure solely to
the benefit of the parties hereto and their successors and permitted assigns,
and nothing in this Agreement, expressed or implied, is intended to confer upon
any other person any rights or remedies of any nature under or by reason of this
Agreement.

 



 
EXECUTED this 1st day of October, 2014.
 
AntriaBio, Inc.
 

By: /s/ Morgan Fields                  Name: Morgan Fields      Title: CAO 

 
 
 
Chapter 7 Estate of PR Pharmaceuticals, Inc.
 

By: /s/ Kimberley Tyson, Chapter 7 Trustee        Name: Kimberley Tyson, Chapter
7 Trustee     Title: Chapter 7 Trustee for the Estate of PR Pharmaceuticals,
Inc.






10
 

--------------------------------------------------------------------------------

 

 